                         UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                         )
                                                  )
                         Plaintiff,               )
                                                  )
v.                                                )           Case No. 15-CR-0126-CVE
                                                  )           (19-CV-0226-CVE-JFJ)
JACK JIM CLARK,                                   )
                                                  )
                         Defendant.               )

                                      OPINION AND ORDER

       On May 1, 2019, defendant, a federal prisoner appearing pro se, filed a motion to vacate, set

aside, or correct sentence pursuant to 28 U.S.C. § 2255 (Dkt. # 79). Section 2255 provides that “a

prisoner in custody under sentence of a court established by Act of Congress claiming the right to

be released upon the ground that the sentence was imposed in violation of the Constitution or law

of the United States . . . may move the court which imposed the sentence to vacate, set aside or

correct the sentence.”

                                                  I.

       On July 9, 2015, a grand jury returned an indictment against defendant charging seven counts

of false claims for federal gasoline excise tax refunds in violation of 18 U.S.C. § 287, and the dates

of conduct ranged from July 6 to December 27, 2010. Dkt. # 2. On September 10, 2015, a grand

jury returned a superseding indictment (Dkt. # 5) charging the same seven counts of false claims for

federal gasoline excise tax refunds (counts one through seven), and an additional six counts of mail

fraud for using the United States Postal Service (USPS) to mail Form 8849s in order to receive

federal excise tax refunds in violation of 18 U.S.C. § 1341 (counts eight through thirteen). On

January 14, 2016, a grand jury returned a second superseding indictment against defendant (Dkt. #
9) charging twenty counts of false claims for federal gasoline excise tax refunds (counts one through

20) and nineteen counts of mail fraud for using the USPS to mail Form 8849s in order to receive

federal excise tax refunds (counts twenty-one through thirty-nine). On February 7, 2017, a grand

jury returned a third superseding indictment against defendant (Dkt. # 12) charging twenty-one

counts of false claims for federal gasoline excise tax refunds (counts one through twenty-one), and

twenty counts of mail fraud for using the USPS to mail Form 8849s in order to receive federal excise

tax refunds (counts twenty-two through forty-one).

        In the latest indictment, the grand jury alleged that defendant was the president and owner

of Clark Oil Distributors, Inc. (CODI). Dkt. # 12, at 3. CODI was required to pay an 18.3 cents per

gallon federal excise tax on all gasoline that it bought from suppliers; however, it received federal

excise tax refunds for all gasoline sold to non-taxable entities by filing a Form 8849 with the Internal

Revenue Service (IRS). Id. at 3-4. It is alleged that defendant falsified these forms in order to obtain

larger refunds. Id. at 4. Defendant allegedly falsely and fraudulently represented quantities of

gasoline that CODI purportedly sold to non-taxable entities and the amounts of federal excise tax

that CODI purportedly paid when buying that gasoline. Id. It was further alleged that defendant

caused the IRS to send federal excise tax refund checks to CODI, in payment of CODI’s fraudulent

Form 8849s, by means of the USPS. Id.

        Defendant made his initial appearance on March 7, 2017. Dkt. # 23. Defendant was found

to be indigent, and the Court appointed federal public defender William Widell to represent him.

Id. However, Widell filed a motion to withdraw (Dkt. # 29), which was granted, and the Court

appointed Martin Hart to represent defendant. Dkt. # 30. On the date set for pretrial/change of plea,

defendant petitioned the Court to plead guilty to counts three and twenty-three of the third


                                                   2
superseding indictment, pursuant to a Federal Rule of Criminal Procedure 11(c)(1)(A) plea

agreement (Dkt. ## 39, 40). He pleaded guilty to count three (false claim for federal gasoline excise

tax refund dated September 3, 2010) and count twenty-three (mail fraud for causing plaintiff to use

the USPS on September 24, 2010 to mail a refund check based on a false and fraudulent Form 8849).

In his plea agreement, defendant admitted that he made false claims for over $10,200,000 in refunds

from the IRS by falsifying his FORM 8849s, for which he was required to pay restitution. Dkt. #

39, at 5. There was also a forfeiture agreement. Id. at 7-10. At the change of plea hearing, the Court

asked defendant:

       THE COURT:              Have you received a copy of the indictment, the first
                               superseding indictment, the second superseding indictment,
                               and the third superseding indictment?

       THE DEFENDANT: Yes, ma’am, I have.

       THE COURT:              Do you understand that those are the written charges against
                               you in this case?

       THE DEFENDANT: Yes.

       THE COURT:              Have you fully discussed those charges and the case in
                               general with Mr. Hart as your counsel?

       THE DEFENDANT: Yes.

Dkt. # 84, at 8. Defendant admitted to knowingly, willfully, and intentionally committing the acts

constituting the crimes alleged in counts three and twenty-three as follows:

       I, JACK JIM CLARK, admit that on or about September 3, 2010, within the Northern
       District of Oklahoma, I made and presented and caused to be made and presented to
       the Internal Revenue Service, an agency of the United States Department of Treasury,
       a claim for federal gasoline excise tax refunds for the period of July 26, 2010 through
       August 29, 2010 and in the approximate amount of $601,042.09, which I knew to be
       materially false, ficti[c]ious and fraudulent.



                                                  3
       The claim was false in that I claimed to have sold a large quantity of unleaded
       gasoline to non-taxable entities, such as municipal and county governments, public
       school districts and universities, when in fact that was not true and I knew at the time
       I filed the claim that it was not true. That claim would have resulted in an excise tax
       refund of $601,042.09, however $592,523.74 of the claim was false. I was only
       entitled to a refund of $8,519.35 from non-taxable sales. I falsely requested a refund
       of the federal fuel excise tax which I had paid at the refinery or terminal when I
       purchased the unleaded gasoline when I knew I had not sold that amount of unleaded
       gasoline to non-tax entities and was not entitled to the refund claimed.

       Once I had prepared this false claim or caused the false claim to be prepared, I
       instructed my staff to place the claim in the U.S. Mails. The False claim was IRS
       Form 8849, claim for Refund of Excise Taxes, which was mailed with the U.S.
       Postal Service from Oklahoma City, Oklahoma to the IRS Excise Tax Division in
       Covington, Kentucky. This false claim caused the IRS to direct the U.S. Department
       of Treasury to prepare and mail U.S. Treasury Excise Tax Refund check # 2221-
       43996328 in the amount of $601,042.09 made payable to Clark Oil Distributers,
       Incorporated (“CODI”) P.O. Box 970, Sapulpa, Oklahoma 74067-0970 through the
       U.S. Postal Service on or about September 24, 2010. This refund check was
       addressed and delivered by the U.S. Postal Service to CODI in Sapulpa, Oklahoma
       within the Northern District of Oklahoma.

Dkt. # 39, at 11-12. The Court accepted defendant’s guilty plea. Dkt. # 40, at 7.

       At sentencing on May 23, 2018, the Court sentenced defendant to sixty-months imprisonment

for each count, to run concurrently, which was below the advisory guideline range and well below

the statutory maximum, and a three-year term of supervised release for each count to run

concurrently. Dkt. # 58. Judgment was entered on May 24, 2018 (Dkt. # 59), and an amended

judgment was entered on July 24, 2018, to correct a clerical mistake. Dkt. # 69. Defendant did not

appeal his sentence.

       On May 1, 2019, defendant filed a motion to vacate, set aside, or correct sentence pursuant

to 28 U.S.C. § 2255 (Dkt. # 79). Defendant raised four grounds for relief in his § 2255 motion. In

ground one, defendant argued that his former defense attorney, Hart, provided ineffective assistance

of counsel in violation of the Sixth Amendment by (1) failing to know the law; (2) failing to


                                                  4
investigate the district court’s jurisdiction and judicial power; (3) failing to move to dismiss for lack

of an Article III live case or controversy; and (4) failing to determine and argue that the district court

lacked subject matter jurisdiction. Id. at 4. In ground two, defendant argued that plaintiff was not

represented by a properly appointed officer of the United States, rendering the indictment

unconstitutional. Id. at 5.1 In ground three, defendant argued that 28 U.S.C. § 116(a) is in violation

of the Treaties of 1832, 1833, 1856, and 1866, and that 28 U.S.C. § 547 and 18 U.S.C. §§ 287 and

1341 do not apply inside the Creek Nation’s boundaries. Id. at 6. In ground four, defendant argued

that Hart provided ineffective assistance of counsel, in violation of the Sixth Amendment, by failing

to obtain and review the first three indictments to determine if the third superseding indictment

related back to the first three indictments, and, if not, for failing to move to dismiss counts one

through thirty-nine as barred by the statute of limitations. Id. at 8. Plaintiff responded (Dkt. # 102)

to defendant’s motion and defendant replied (Dkt. # 107). Hart filed a sworn affidavit, stating:

        it was my opinion the allegations fell within the statute of limitations based upon the
        filing of the [I]nitial Indictment and the Superseding Indictment. It appeared to me
        that Defendant Clark was charged within the statutorily authorized time frame. As
        a result no pre trial motion was filed challenging the statute of limitations as there
        was no legal basis for the same.

        Regarding the additional grounds [of defendant’s § 2255 motion] (2, 3, and 4) as
        noted above concerning the district court’s jurisdictional and judicial power[,] lack
        of Article III live case or controversy, and fa[i]ling to determine the district court’s
        jurisdiction, the arguments were so lacking in merit and lacked a good faith basis it
        never occurred to me to raise such feeble positions, nor do I recall or believe that
        Defendant Clark ever raised those issues or asked me to determine, inquire, or
        investigate as to whether the government attorneys were properly employed as
        Assistant United States Attorneys, [or] whether the Court had proper jurisdiction as
        it relates to the issue of Indian Country.

Dkt. # 102-1, at 2-3.


1
        On July 22, 2019, the Court filed an opinion and order (Dkt. # 101) denying ground two of
        defendant’s § 2255 motion.

                                                    5
                                                 II.

       To establish ineffective assistance of counsel, a defendant must show that his counsel’s

performance was deficient and that the deficient performance was prejudicial. Strickland v.

Washington, 466 U.S. 668, 687 (1984); Osborn v. Shillinger, 997 F.2d 1324, 1328 (10th Cir. 1993).

A defendant can establish the first prong by showing that counsel performed below the level

expected from a reasonably competent attorney in criminal cases. Strickland, 466 U.S. at 687-88.

There is a “strong presumption that counsel’s conduct falls within the range of reasonable

professional assistance.” Id. at 688. In making this determination, a court must “judge . . . [a]

counsel’s challenged conduct on the facts of the particular case, viewed as of the time of counsel’s

conduct.” Id. at 690. Moreover, review of counsel’s performance must be highly deferential. “[I]t

is all too easy for a court, examining counsel’s defense after it has proved unsuccessful, to conclude

that a particular act or omission of counsel was unreasonable.” Id. at 689.

       To establish the second prong, a defendant must show that counsel’s deficient performance

prejudiced the defendant to the extent that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different. A reasonable

probability is a probability sufficient to undermine confidence in the outcome.” Id. at 694; see also

Lockhart v. Fretwell, 506 U.S. 364, 369-70 (1993). In Glover v. United States, 531 U.S. 198, 199

(2001), the Supreme Court held that “any amount of actual jail time has Sixth Amendment

significance.” Thus, the prejudice prong of the Strickland test does not require that any increase in

sentence must meet a standard of significance. See United States v. Horey, 333 F.3d 1185, 1187-88

(10th Cir. 2003).




                                                  6
        When a defendant alleges ineffective assistance of defense counsel for failure to raise certain

defenses/issues, the court must review the merit of those issues first, and if the omitted issue is

meritless, counsel is not ineffective for failing to raise them. Hawkins v. Hannigan, 185 F.3d 1146,

1152 (10th Cir. 1999). Defense counsel’s omission of “meritless” issues will not constitute

ineffective assistance of counsel. Miller v. Mullin, 354 F.3d 1288, 1298 (10th Cir. 2004) (internal

quotation omitted).

                                                  III.

        In defendant’s § 2255 motion, he claims, inter alia, that counsel was ineffective for failing

to know the law, failing to investigate the Court’s jurisdiction and judicial power, failing to move

to dismiss for lack of an Article III live case or controversy, failing to move to dismiss for lack of

subject matter jurisdiction, and failing to obtain the first three indictments and move to dismiss

because the statute of limitations had run. Dkt. # 79. Ground one of defendant’s § 2255 motion is

a catch-all: he claims that Hart was ineffective for failing to “know the law,” presumably the

substantive issues raised in grounds two through four. The Court will first address these substantive

issues and whether failure to raise them constitutes ineffective assistance of counsel, and then it will

address ground one of defendant’s § 2255 motion.

Ground Two

        Defendant claims in ground two of his § 2255 motion that Hart was ineffective for failing

to argue that the assistant United States attorney over defendant’s case allegedly was not duly

appointed, in violation of the Constitution. In an opinion and order (Dkt. # 101), the Court denied

ground two of defendant’s § 2255 motion because the assistant United States attorney over




                                                   7
defendant’s case was duly appointed and that, therefore, Hart was not ineffective for failing to raise

this issue.

Ground Three

        Defendant argues that Hart was ineffective for failing to move to dismiss for lack of an

Article III live case or controversy and failing to determine and argue that the district court lacked

subject matter jurisdiction. Defendant’s argument is based on the Tenth Circuit’s recent decision

in Murphy v. Royal, 875 F.3d 896 (10th Cir. 2017), cert granted, 138 S. Ct. 2026 (2018). See Dkt.

# 80, at 26 (“Recently, the Tenth Circuit held ‘The old [1866] reservation boundaries remain intact.’

Murphy, 866 F.3d at 1233.”) (emphasis removed). In Murphy, the Tenth Circuit found that Congress

did not unequivocally disestablish the Muscogee (Creek) Nation (MCN) reservation, and the state

courts of Oklahoma did not have jurisdiction to hear a murder charge against a member of the MCN

when the crime occurred within the boundaries of the historical MCN reservation. Murphy, 875 F.3d

at 966. Instead, the Tenth Circuit held that the defendant should have been tried in federal court

because the Major Crimes Act, 18 U.S.C. § 1153, provides that federal courts have exclusive

jurisdiction over certain crimes against the person or property of an Indian within Indian country.

Id.

        Murphy held that the state courts of Oklahoma were deprived of jurisdiction over criminal

charges against tribal members arising within the historical boundaries of the MCN reservation, but

defendant was not tried in state court. Defendant was prosecuted in federal court for crimes against

the United States; therefore, the status of certain land as Indian country is irrelevant. There is no

possibility that Murphy has any application in this setting.




                                                  8
        Defendant argues that the Major Crimes Act violates the Treaty of 1866 with the MCN. Dkt.

# 107, at 10. However, defendant was not charged pursuant to the Major Crimes Act; he was

charged pursuant to 18 U.S.C. §§ 287, 1341. Further, the Major Crimes Act applies to crimes

committed by Indians, and defendant has provided no evidence that he is Indian. See 18 U.S.C. §

1153(a) (“Any Indian who commits against the person or property of another Indian or other person

any of the following offenses . . . .”).

        In response to defendant’s arguments, Hart stated that he did not raise the issues because “the

arguments were so lacking in merit and lacked a good faith basis it never occurred to me to raise

such feeble positions.” Dkt. # 102-1, at 3. The Court finds that Hart was not ineffective for failing

to raise defendant’s meritless claim in ground three of defendant’s § 2255 motion. Ground three of

defendant’s § 2255 motion is denied.

Ground Four

        Defendant argues in ground four that Hart was ineffective for failing to raise a subject matter

jurisdiction issue related to the statute of limitations. As an initial matter, the statute of limitations

is a defense; it does not deprive the Court of subject matter jurisdiction. See United States v. Brody,

705 F.3d 1277, 1284 (10th Cir. 2013) (“[A] claim that a criminal charge is time-barred by a statute

of limitations is an affirmative defense: successfully raising this defense does not deprive a district

court of subject matter jurisdiction. . . .”). Thus, the Court has subject matter jurisdiction over

defendant, and any claim to the contrary should be denied.

        Defendant argues that Hart “fail[ed] to obtain and review the first three (3) indictments to

determine if the Third Super[s]eding Indictment related back to the first three, and if not, Hart should

have moved to dismiss Counts one through [thirty-nine] for being outside the statute of limitations


                                                    9
. . . .” Dkt. # 79, at 8. While defendant was under oath at the change of plea hearing, the Court

asked defendant:

       THE COURT:             Have you received a copy of the indictment, the first
                              superseding indictment, the second superseding indictment,
                              and the third superseding indictment?

       THE DEFENDANT: Yes, ma’am, I have.

       THE COURT:              Do you understand that those are the written charges against
                               you in this case?

       THE DEFENDANT: Yes.

       THE COURT:              Have you fully discussed those charges and the case in
                               general with Mr. Hart as your counsel?

       THE DEFENDANT: Yes.

Dkt. # 84, at 8 (emphasis added). Defendant admitted that he had discussed all indictments with

Hart. He cannot now claim that Hart did not have or review the first three indictments. Further, it

is beyond credibility that defendant pleaded guilty to counts three and twenty-three of an indictment

that his attorney did not have or review.

       Defendant argues that counts three and twenty-three of the third superseding indictment, to

which he pleaded guilty, are outside of the statute of limitations period of the third superseding

indictment. Therefore, defendant argues his offenses are time-barred.

       The statute of limitations for defendant’s alleged offenses is five years. See United States

v. Tolliver, 730 F.3d 1216, 1225 (10th Cir. 2013); United States v. Thornburgh, 645 F.3d 1197, 1203

(10th Cir. 2011). “The date of the original indictment tolls the limitations period as to charges

alleged.” United States v. Davis, 953 F.2d 1482, 1491 (10th Cir. 1992) (citing United States v.

Jones, 816 F.2d 1483, 1487 (10th Cir. 1987)). “A superseding indictment filed while the first


                                                 10
indictment is validly pending is not barred by the statute of limitations unless it broadens or

substantially amends the charges in the first indictment.” Id. “Notice is the touchstone in deciding

whether a superseding indictment substantially changes the original charges.” Id. (internal quotation

omitted). “If the allegations and charges contained in the superseding indictment are ‘substantially

the same’ as those contained in the original indictment, sufficient notice is presumed.” Id.

       Plaintiff alleges that the criminal conduct for count three of the third superseding indictment

occurred on September 3, 2010 (date false excise claim filed). The statute of limitations for 18

U.S.C. § 287 begins to run on the date the false excise claim was filed. Defendant admitted that he

filed the false excise claim on September 3, 2010. Dkt. # 39, at 11. Therefore, the statute of

limitations for count three began to run on September 3, 2010. Count three of the third superseding

indictment is identical to count three of the initial indictment. Cf. Dkt. ## 2, 12. The initial

indictment was returned on July 9, 2015, within the five-year statute of limitations period, and it was

pending when the third superseding indictment was returned. Therefore, defendant had notice of

count three of the indictment and count three of the third superseding indictment, which are identical.

Count three of the third superseding indictment relates back to count three of the initial indictment

because it is not only “substantially the same,” it is the same.

       As to count twenty-three, plaintiff alleges that the criminal conduct occurred on September

24, 2010 (mailing of refund check). The statute of limitations for 18 U.S.C. § 1341 begins to run

on the date that defendant caused the IRS to mail the refund check. United States v. Blosser, 440

F.2d 697, 699 (10th Cir. 1971). Defendant admitted that he caused the IRS to mail the refund check

at issue in count twenty-three on September 24, 2010. Dkt. # 39, at 12. Therefore, the statute of

limitations for count twenty-three began to run on September 24, 2010. Count twenty-three of the


                                                  11
third superseding indictment is identical to count nine of the first superseding indictment. Cf. Dkt.

## 5, 12. The first superseding indictment was returned on September 10, 2015, within the five-year

statute of limitations period, and it was pending when the third superseding indictment was returned.

Therefore, defendant had notice of count nine of the first superseding indictment and count twenty-

three of the third superseding indictment, which are identical. Count twenty-three of the third

superseding indictment relates back to count nine of the superseding indictment because it is not only

“substantially the same,” it is the same. Therefore, the Court finds that counts three and twenty-three

of the third superseding indictment were not barred by the statute of limitations.2 Because

defendant’s statute of limitations argument is meritless, Hart cannot be ineffective for failing to raise

that argument. See Hawkins, 185 F.3d at 1152. Ground four of defendant’s § 2255 motion is

denied.

Ground One

          In ground one of his § 2255 motion, defendant argues that counsel was ineffective for failing

to know the law, failing to investigate the Court’s jurisdiction and judicial power, failing to move

to dismiss for lack of an Article III live case or controversy, failing to move to dismiss for lack of

subject matter jurisdiction, and failing to obtain the first three indictments and move to dismiss

because the statute of limitations had run. Dkt. # 79. As to the performance prong of Strickland,

Hart acted reasonably because grounds two through four of his substantive claims are meritless, and

he need not have raised meritless arguments. See Hawkins, 185 F.3d at 1152. Ground two was



2
          Defendant argues that some of the counts in the initial indictment were outside the
          limitations period (e.g., count one alleges criminal conduct on July 6, 2010, but the
          indictment was filed on July 9, 2015). However, he did not plead guilty to count one, and
          it was dismissed at sentencing.

                                                   12
denied by the Court in an opinion and order (Dkt. # 101) as meritless because the assistant United

States attorney presiding over defendant’s case was duly appointed. Ground three is meritless

because the Court had jurisdiction over defendant when he pleaded guilty, despite the holding in

Murphy. Finally, ground four is meritless because counts three and twenty-three of the third

superseding indictment are identical to count three of the indictment and count nine of the

superseding indictment, respectively, which were filed within the statute of limitations period. Hart

stated in a sworn affidavit that he did not raise these arguments because “the arguments were so

lacking in merit and lacked a good faith basis it never occurred to me to raise such feeble positions,

nor do I recall or believe that Defendant Clark ever raised those issues or asked me to determine,

inquire, or investigate [them].” Dkt. # 102-1, at 3. Defendant raises no other issues relating to

whether Hart did not know the law, failed to investigate the Court’s jurisdiction and judicial power,

failed to move to dismiss for lack of an Article III live case or controversy, or failure to determine

and argue that the Court’s subject matter jurisdiction was lacking. Thus, the Court finds that

defendant has not shown that Hart’s performance was deficient, see Miller, 354 F.3d at 1298, or that

defendant was prejudiced by Hart’s conduct. See Strickland, 466 U.S. at 697 (holding that “a court

deciding an ineffective assistance claim [need not] approach the inquiry in the same order or even

address both components of the inquiry if the defendant makes an insufficient showing on one

[prong]”). Ground one of defendant’s § 2255 motion is denied.

       IT IS THEREFORE ORDERED that defendant’s motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255 (Dkt. # 79) is denied.

       DATED this 22nd day of October, 2019.




                                                 13
